DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 2/25/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered. 
Response to Amendment
This action is in response to the amendment and response filed 2/25/2021 from which Claims 26, 29-36, 38-42, 44 and 46 are pending, wherein Claims 26, 30, 36, 38, 40, and 41 were amended.  Claims 42 and 44 are withdrawn, and Claims 1-25, 27-28, 37, 43, and 45 are canceled.  Claims 26, 29-36, 38-41 and46 are being examined.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 2/25/2021.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “under layer” of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Claim Rejections - 35 USC § 112 (a)  
Claims 29-30, 33 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding Claims 29-30 and 33 each claim recites “under layer”.  The description of the application as filed including the drawings do not show any “under layer” with any dimension of depth befitting a layer.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  In accordance with MPEP § 2164.04 I Applicant has not pointed out where the amended claims are 
Claim 29 recites “silsesquioxane compound”  The description in the application as filed at ¶s 0114, 0118, 0296, 0299, 0300 is that silsesquioxane can be a siloxane-based compound having a main backbone formed of a Si--O bond which may be represented by a composition formula of (RSiO1.5)n or including a silicon site may be used as the siloxane compound or the silsesquioxane further including a (per)fluoroalkyl group may be used as the siloxane compound, or the silsesquioxane further including a (per)fluoropolyether group may be used as the siloxane compound or the silsesquioxane including a perfluoroalkyl site may be used as the siloxane compound.  These descriptions are not of a ‘silsesquioxane compound’ but rather of a genus of silsesquioxane, siloxane based compound or even silsesquioxane as a siloxane-based compound.  In accordance with MPEP § 2163 persons skilled in the art at the time of filing would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation of ‘silsesquioxane compound’ that the inventor was in possession of the invention as claimed in view of the description of the application for ‘silsesquioxane compound’ which would include a silsesquioxane further including a (per)fluoroalkyl group or polyrotaxanes with silsesquioxane end groups as such siloxane compound.   
Claim 39 recites “. . . wherein the second binder comprises one or more selected from: a multi-branched monomer having a photopolymerizable functional group; a multi-branched oligomer having a photopolymerizable functional group; or a photopolymerized product of the monomer having a photopolymerizable functional 
Claim Rejections - 35 USC § 112 (b)
Claims 26, 29-36, 38-42, 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 26, 29-36, 38-42, 44 and 46, Claim 26 recites “. . . wherein, in Formula ( 1 ), R1 to R3 are each independent! y a linear or branched C 1-C 10 alkyl 
Additionally Claim 26 recites “. . . when a total amount of components of the low-reflective index layer other than the one-end reactive-type photopolymerizable fluoropolymer. . .” and “. . . the total amount of components of the low-reflective index layer other than the one-end reactive-type photopolymerizable fluoropolymer . . .”  These recitations are vague and indefinite because the claim previously recites “one-end reactive photopolymerizable fluoropolymer”.  Therefore is the one-end reactive-type photopolymerizable fluoropolymer the same as or different from the one-end reactive photopolymerizable fluoropolymer.  Also there is insufficient antecedent basis for this limitation in the claim.  Furthermore in accordance with MPEP § 2173.05(b) III E, the addition of the word “type” extends the scope of the claims so as to render them indefinite because it is unclear what “type” is intended to convey.  The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  
In addition Claim 26 recites ‘the hard coat layer comprises a second binder’ which is vague and indefinite, whether such second binder is a second binder for the hard coat or a second binder in regards to the optical member.  
Claims 29-30 and 33 each recite “. . . under layer . . .”  This recitation is unclear and indefinite whether the low-refractive index layer is a multilayer with an under layer and whether the under layer is under the surface.  These terms require better definition whether the low-refractive index layer is a multilayer or has one or more surfaces, where the low-refractive index layer has the first binder and has a surface with a photopolymerized product of a one-end reactive photopolymerizable fluoropolymer and modified silicone.  Additionally there is insufficient antecedent basis for this limitation in the claims.   
Claim 32 recites “. . . in formula (7) . . . Rf is an organic group having 1 or greater to 3 or less Y1 (where Y1 is a monovalent organic group having a carbon number in a range of 2 to 10 and an ethylenic carbon-carbon double bond at a terminal) . . .”  This recitation enclosing language about Y1 within parentheses causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed and commas inserted for the parentheses.  Also the recitation along with Formula 7 of “a is 0, 1, 2, or 3; b is 0 or 1; and c is 0 or 1” is vague and indefinite when a, b, and c are zero where Rf is bonded given “c” at zero in the only unit providing an oxygen for Rf bonding in formula 7.  
For Claims 34-35, Claim 34 recites “wherein the one-end reactive-type photopolymerizable fluoropolymer” which is vague and indefinite because claim 26 from which Claim 34 depends previously recites “one-end reactive photopolymerizable fluoropolymer”.  Therefore is the one-end reactive-type photopolymerizable fluoropolymer the same as or different from the one-end reactive photopolymerizable fluoropolymer.  Also there is insufficient antecedent basis for this limitation in the claim.  
Claim 36 recites “. . . wherein the hollow silica particles have two peaks in the frequency curve . . .”  This recitation is vague and indefinite because Claim 26 from which Claim 36 depends recites ‘wherein the hollow silica particles have a plurality of maximum values in a frequency curve of particle diameters representing particle size distribution of the hollow silica particles’ so are ‘peaks’ maximum values of a frequency curve of particle diameters representing particle size distribution of the hollow silica particles or a different frequency curve?  
Claim 40 recites “. . . wherein the second binder is a photopolymerized product of the first monomer and the second monomer”.  This recitation is vague and indefinite and lacks antecedent basis in that Claim 38 from which Claim 40 depends recites a first monomer of formula (13) and a second monomer of formula (14).  Therefore is the first monomer and the second monomer of Claim 40 the same or different monomers from those of formula (13) and (14)?  There is insufficient antecedent basis for the limitations ‘the first monomer’ and “the second monomer” in the claim.  
Claim 41 recites “. . . wherein distribution of the metal oxide particles in the second binder is localized to a side of the hard coat layer that is adjacent to the substrate. . .”  This recitation is confusing and indefinite given that Claim 26 from which Claim 41 now depends has the metal oxide particles distributed in the second binder.  
Claim 46 recites “. . .X includes an acryloyl group or a methacryloyl group”.  This recitation is vague, unclear, and indefinite because Claim 26 from which Claim 46 now depends recites ‘X is at least one selected from a photoreactive group, an alkyl group, a phenyl group, an amino group, an isocyanate group, a vinyl group, a mercapto group, or a glycidoxy group and comprises at least one photoreactive group’.  Therefore is the acryloyl or methacryloyl groups in addition to the other X groups of Claim 26 or a species of a group such as a photoreactive group.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 26, 29-30, 32-36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-254950 Kobori in view of U.S. 20160108250, Tamura et al. hereinafter “Tamura” further in view of U.S. 2018/0009959, Nakashima et al. (hereinafter “Nakashima”) evidenced by U.S. 2011/0159274, Shiojiri et al. (hereinafter referred to as “Shiojiri”) and for Claim 46 in view of the brochure entitled “Silicones for Resin Modification”, Shin-Etsu Silicone, 2011.1 to 2015.1. (hereinafter “Shin-Etsu”) further in view of U.S. 2013/0135726, Wakizaka et al. (hereinafter “Wakizaka”).     
For JP 2010-254950 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kobori”.    
Regarding Claims 26, 29-30, 32-33, 36-36, and 46 Kobori discloses in the entire document particularly in the abstract at ¶s 0001, 0039, 0046-0047, 0059-0064 and 0076 and claims 1-7 formula and Fig. 1 and 3 a display device like a liquid crystal display device {reading on optical member} comprising a substrate, 11; a hard coat layer, 12; and an anti-reflection layer with a low-refractive index, 13, (see also ¶ 0047, claim 10; and figure 1).  Kobori further discloses a resin composition comprising: a first modified silicone represented by formula:  
    PNG
    media_image1.png
    121
    336
    media_image1.png
    Greyscale
 , wherein Ra is an alkyl group, an acrylic group or a methacrylic group, and Rb is an acrylic group or a methacrylic group); a second modified silicone represented by formula (b): 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, wherein from claim 1 of Kobori Ra is an alkyl group, an acryl group or a methacryl group, Rb is an acryl group or a methacryl group, n is an integer, Rc to Rd are each independently an alkyl group, an acryl group or a methacryl group, Re is an acryl group or a methacryl group, and n and m are on Claim 29} having an acrylic group or a methacrylic group.  As a detailed example, paragraph [0116] of Kobori discloses that an anti-reflection film is obtained from a composition comprising AR110, which is an acrylate oligomer with a fluorine group {reading on Claim 32 for formulae 6-7 as the same as in applicants’ specification as filed at page 20, ¶s 0089- 0091}, ACSQ, which is an acrylic modified silsesquioxane, a hollow silica sol with an average particle size of 60 nm, 164E of Shinetsu silicone, which is a modified silicone acrylate compound {i.e. reading on modified silicone}, and 1-hydroxycyclohexyl phenyl ketone, which is a photopolymerizable initiator .  From ¶ 0027 the ionizing radiation curable resin is a material that is cured by light or an electron beam can be included such as pentaerythritol tri (meth) acrylate {reading on Claim 30}.  From ¶s 0046 and 0076 the hard coat layer was formed as follows.  Dipentaerythritol hexaacrylate, and isocyanuric acid EO-modified diacrylate, dimethylol tricyclodecane diacrylate, {reading on monomers having photopolymerizable functional groups} antimony pentoxide, and an initiator (1-hydroxy-cyclohexyl-phenyl-ketone) were added to isopropyl alcohol as a solvent, and then solidified.  To prepare a coating solution for the hard coat layer. Note that the solid content is a substance other than the solvent in the coating liquid, and here, a photopolymerizable prepolymer such as dipentaerythritol hexaacrylate, antimony pentoxide, and an initiator.  Also silica gel, resin beads, metal oxide fine particles or the like may be dispersed in the hard coat layer which is between the Claim 26}.  From ¶ 0039 the hollow silica fine particles are silica fine particles having a hollow inside. Further, the inside may be porous. When the gas is air having a refractive index of 1.0, the refractive index decreases in proportion to the occupation ratio of air in the fine particles as compared with the original refractive index of the fine particles. The refractive index of the hollow silica fine particles is, for example, 1.45 or less, and the average particle size of the hollow fine particles is, for example, 10 nm to 200 nm.  As the fine particles, porous silica fine particles may be used instead of the hollow silica fine particles.  Further, as the fine particles, both hollow silica fine particles and porous silica fine particles may be used.  The afore-described ranges for particle refractive index and average particle size overlap the ranged of pending Claim 36 of 1.10 to 1.40 and 10 to 100 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Given that the particles have overlapping average particle size for the diameter the plurality of maximums would inherently or implicitly overlap that of the pending claim 36 of a plurality of maximums.  Example 9 discloses at ¶ 0116 discloses An antireflection film was obtained in the same manner as in Example 8, except that a low refractive index coating agent having the following composition was used.  Acrylate oligomer having a fluorine group 59.5 wt% (trade name AR110 manufactured by Daikin Industries, Ltd.) Acrylic modified silsesquioxane 1 wt% (trade Claim 26.  Also the 0.3/40.5 = 0.7 for compound G reads on the modified silicone of pending Claim 26.  Also as disclosed at examples 11 and 12 the amount of acrylic-modified silsesquioxane ACSQ can be up to 6 or up to 12 or 17.7 wt % or 32.6 wt%, respectively, based on a total of 40.5.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Kobori does not expressly disclose a photopolymerized product of a one-end reactive photopolymerizable fluoropolymer and a modified silicon which is mainly distributed in a surface layer, the at least one photopolymerizable group and at least one alkoxy group on a siloxane as for pending Claim 27, or formula 8 of pending claim 33. 
Tamura discloses in the abstract and at ¶s 0013-0033 and 0082-0091 a low refractive index material that exhibits a sufficiently low refractive index without deteriorating the strength of the cured film produced therefrom, and that 1aSi(OR2)4-a   [1] and R3bSi(OR4)4-b   [2], and a cured film produced from the composition, and a laminate comprising a low refractive index layer produced from the composition.  From ¶s 0017-0018 in formula [1] R1 is a monovalent organic group containing a radically polymerizable double bond {reading on photopolymerizable functional group for Claim 27}; R3 is a C1-10 alkyl group (the alkyl group is optionally substituted with a fluorine atom, an amino group substituted with at least a C1-6 alkyl group, an amino group substituted with at least a phenyl group, or a ureido group) or a phenyl group; R2 and R4 each are independently a methyl group or an ethyl group {reading on alkoxy group for Claim 27}; a is 1 or 2; and b is an integer of 0 to 2.  From ¶s 0039 and 0003, the material for a low refractive index layer prevents skeletons from being seen (improving visibility) in a transparent electrode using indium tin oxide (ITO); an optical material such as a low reflection film and a cladding in the optical waveguide {reading on optical member} ; and a protection film material, an insulating film material, and a water-repellent material, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
meeting formula 8 of Claim 33
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori the antireflection film with the substrate, hard coat and low reflective index layer as afore-described, where from Tamura for a low reflective index film as in Tamura with the photopolymerization product of one-end modified with methacrylic group of a perfluoroether compound with siloxane from hydrolysis and condensation of alkoxysilanes as modified silicon is included in the low refractive index layer of Kobori and the perfluoroether compound with two ends modified with (meth)acrylic groups of FLUOROLINK® AD1700 as the acrylate oligomer with fluorine groups of Kobori for use with the first and second modified silicon compounds of Kobori motivated with a reasonable expectation of success to have a low refractive index layer that exhibits sufficiently low refractive index without deteriorating the strength of the cured films produced therefrom for a laminate to have the optical member of Claims 26, 29-30, 32-33, 36.   
However Kobori as modified does not expressly disclose a silicon-containing compound with alkoxy and acryloyl repeating units.    
Nakashima discloses in the abstract and at ¶s 0012-0015, 0101, 0109, 0112-0117, and 0189 a hard coat laminate film having a total light transmittance of 80% or more and having a γ hard coat on at least one surface of a transparent laminate film, where hard coat is formed from an active energy ray-curable resin composition including: (A) 100 parts by mass of a polyfunctional (meth)acrylate; (B) 0.2 to 4 parts by mass of a compound having an alkoxysilyl group and a claim 26
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where from Nakashima a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers and or preparing low refractive index layer is included in the low refractive index layer of Kobori motivated with a reasonable expectation of success to improve the abrasion resistance by chemical bond or strong interactions with active energy ray-curable resin composition limiting bleed out as for the optical member of Claims 26, 29-30, 32-33, 36 and 46.   
To any extent that Kobori as modified does not expressly disclose the alkoxy acryloyl functional silicone does not have n=2 to 10 for Claim 46, Shin-Etsu is cited.  
Shin-Etsu discloses at pages 5-7 and Table Table 4 of silicone alkoxy oligomers and Figure 1 of page 6 and Table 2 alkoxy oligomers (Type AR) that for KR-513 the alkoxy group is methoxy and the organic substituent is acrylate/methyl and as an oligomer from Figure 1 can be a dimer, trimer or tetramer i.e. n-2,3, or 4 for coatings reading on pending Claim 46.  Shin-Etsu discloses at the last col. of page 4 that the alkoxy oligomers (Type AR).  Type AR alkoxy oligomers (Table 2) contain both alkoxysilyl groups and reactive functional 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers, as afore-described, where from Shin-Etsu the KR-513 is a 
To any extent that Kobori as modified does not expressly disclose hollow silica particles with a plurality of maximum values Wakizaka is cited. 
Wakizaka discloses in the abstract and at ¶s 0199-0201 an antistatic antireflection film, including; a support; a hardcoat layer formed from a composition for a hardcoat layer containing at least a compound having a quaternary ammonium salt group; and a low refractive index layer formed from a composition for a low refractive index layer containing at least the following (a), (b), (c) and (d), in this order, wherein, (a) is an ethylenically unsaturated group-containing fluoropolymer, (b) is a fluorine-containing polyfunctional monomer having a surface free energy of 23 mN/m or more when a film is formed alone, four or less ---CF3 groups in a molecule, a fluorine content of 30% or more, and at least three reactive functional groups in one molecule, (c) is hollow silica fine particles having an average particle size of 10 nm to 100 nm, and (d) is a compound having a dimethylsiloxane.  Further, hollow silica fine particles can have different average particle sizes in combination of two or more {reading on a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane,  where a modified silicon compound with alkoxy and acryloyl groups as in component (B) afore-described as useful with antireflective layers, where from Shin-Etsu the KR-513 is a silicone oligomer AR type as a dimer, trimer or tetramer i.e. 2-4 repeating units with  methyl, methoxysilyl and  –C3H6OCOCH=CH2, as afore-described, where from Wakizaka with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes for a low refractive index layer over a hard coat in that the silica hollow particles of Kobori as modified can have hollow silica particles is the same combination of two or more different particle sizes in the low refractive index layer motivated to have a content of the hollow silica fine particles in a low refractive index layer with scratch resistance as for the optical member of Claims 26, 29-30, 32-33, 36 and 46.  Furthermore the combination of Wakizaka with Kobori as modified has a reasonable expectation 
For Claims 34-35, Kobori in view of Tamura further in view of Nakashima and further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26 along with evidence reference EP 3342808, Takahashi et al (hereinafter Takahashi).  Takahashi evidences at Table 1 and ¶ 0065 that KY-1203 is a terminal (meth) acrylic modified perfluoropolyether.  Such a material meets formula 9 of pending Claim 34 with an RA1 functional group of terminal (meth)acrylic and modified along with perfluoropolyether as for W1 as a linking group and Rf1.  As for Claim 35 Kobori as modified is applied as to Claim 26 and 34 for disclosure of formula 9 of Claim 34 and Claim 35 as modifying an alternative member as formula 10 and RA2 is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2010/0177398, Watanabe et al. (hereinafter “Watanabe”).     
For Claim 31, Kobori in view of Tamura further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26, however 
Watanabe discloses in the abstract and ¶s 0132, 0211-0212, 0255-0256, 0300-0301 and 0322 an optical element includes a substrate including protruding structures on the surface and a hard coat layer formed on the substrate so that the diffuse reflection characteristics are controlled and an antiglare film having a desired contrast can be obtained.  From ¶ 0255-0256 a low -refractive-index layer containing hollow fine particles or a low -refractive-index layer containing a fluorocarbon resin can be used as the antireflection layer 15, for example on the hard coat layer.  Examples of the hollow fine particles include inorganic fine particles such as silica and alumina and organic fine particles such as styrene and acryl, but silica fine particles are particularly preferred. Since hollow fine particles incorporate air, the refractive index thereof is lower than normal particles.  For example, whereas the refractive index of silica fine particles is 1.46, the refractive index of hollow silica fine particles is 1.45.  From ¶s 0211-0212 the coating for the antiglare property is composed of an ultraviolet-curable resin, and from ¶s 0300-0301 the UV curable resin composition contains, for example, an acrylate, a photopolymerization initiator, a viscosity adjustor, and a solvent.  Preferably, the UV curable resin composition further contains an antifoulant from the viewpoint of imparting an antifouling property.  From ¶ 0322 preferably, a silicone oligomer and/or fluorine-containing oligomer containing at least one (meth)acryl group, vinyl group, or epoxy group is used as the antifoulant.  A preferred example of the antifoulant is TEGORad 2700 as are 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, as afore-described for Claim 26, where from Watanabe the UV curable resin composition {i.e. photopolymerizable} for anti-glare properties like a low refractive layer of Kobori as modified further contains an antifoulant like TEGO RAD 2700 for formulae (4) and (5) of pending Claim 31 motivated with a reasonable expectation of success given the similarity of chemical structures of the siloxanes in the low refractive index layer of Kobori as modified to also provide antifouling properties to an anti-glare outer low refractive index layer as for the optical member of Claim 31.  
Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2009/0274902, Kume (hereinafter Kume).  
Regarding Claims 38 and 40, Kobori in view of Tamura further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 37, however Kobori as modified does not expressly disclose a hard coating of two monomer one with and one without hydroxyl groups.   
Kume discloses in the abstract and at ¶s 0053-0056, and 0066 a hard coat film and a hard coat layer forming composition which forms a hard coat layer adhering well to a substrate, which does not curl up easily and having antifouling properties, excellent abrasion resistance, surface hardness, and a high level of visibility. The present invention has a specific feature in that a hard coat layer forming composition which includes polyfunctional acrylic (or methacrylic) monomer (A)  {reading on first monomer of formula 13}, acrylic monomer having a hydroxyl group (B) {reading on second monomer with hydroxyl}, radical photopolymerization initiator (C), and fluorocompound having a polymerizable group (D) is used. The hard coat film of the present invention has the hard coat layer which is formed by curing the hard coat layer forming composition on a transparent substrate and has a surface free energy less than 20 mN/m and the thickness in the range of 5-25 .mu.m.  From ¶ 0066 the hard coat layer has inorganic and organic particles.  From ¶s 0052-0054 an acrylic (or methacrylic) monomer refers to both an acrylic monomer and a methacrylic monomer. For example, polyfunctional acrylic (or methacrylic) monomer means both a polyfunctional acrylic monomer and a polyfunctional methacrylic monomer. Moreover, each of a polyfunctional acrylic (or methacrylic) monomer (A) and an acrylic (or methacrylic) monomer having a hydroxyl group (B) may be an 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, and with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Kume the hard coat of Kobori as modified has the Kume hard coat from polyfunctional acrylic (or methacrylic) monomer (A) from a pentaerythritol triacrylate containing monomer and acrylic monomer having a hydroxyl group (B) like pentaerythritol triacrylate or dipentaerythritol pentaacrylate motivated with a reasonable expectation of success to have a hard coat that adheres well to a substrate, which does not curl up easily and having antifouling properties, has excellent abrasion resistance, surface hardness, and a high level of visibility blends and  blends better with the fluorocompound to have the optical member of Claim 38.    
Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2012/0270027, Hwang et al. (hereinafter “Hwang”).  
Regarding Claims 38 and 40, Kobori in view of Tamura further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26, however Kobori as modified does not expressly disclose a hard coating with multi-branched monomer or oligomer.  
Hwang discloses in the abstract and a ¶s 0011-0014, 0042-0087a hard coating film that is curled to a height of less than 20 mm and has a pencil hardness of 3H or harder, the hard coating film including a hard coating agent that includes a hyperbranched (meth)acrylate oligomer {i.e. multi-branched} having about 50 to about 200 (meth)acrylate groups, reactive nanoparticles, and a polyfunctional monomer.  From ¶s 0011-0014 the hard coat has reactive nanoparticles may have an average diameter of about 10 nm to about 100 nm like those of inorganic nanoparticles may be selected from the group of nanoparticles of SiO2, Al2O3, CaCO3, TiO2, and mixtures thereof.   From 0071-0087 suitable polyfunctional monomers may include polyfunctional (meth)acrylate compounds, and fluorinated polyfunctional (meth)acrylate compounds, and a mixture thereof. The polyfunctional (meth)acrylate compounds which with the photopolymerization initiators of ¶ 0087 would be in a photopolymerized product along with the hyperbranched (meth)acrylate.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the .  
Claims 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori in view of Tamura further in view of Nakashima evidenced by Shiojiri further in view of Shin-Etsu and further in view of Wakizaka and further in view of U.S. 2010/0227085, Yoshihara et al. (hereinafter “Yoshihara”).   
Regarding Claim 41, Kobori in view of Tamura further in view of Nakashima further in view of Shin-Etsu and further in view of Wakizaka is applied as to Claim 26, however Kobori as modified does not expressly disclose that the metal oxide fine particles are distributed in the binder of the hard coating as localized to a side of the substrate.  
Yoshihara discloses in the abstract, ¶s 0017, 0036-0037 and 0047-0068 and Fig. 1 an anti-reflection film which has excellent optical properties at a low production cost.  The anti-reflection film of the has a low refractive index hard coat layer having low refractive index particles and a binder matrix which is 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kobori as modified the antireflection film with the substrate, hard coat and low reflective index layer, where for a low reflective index film with a photopolymerized product of a one-end modified with methacrylic group of a perfluoroether compound with siloxane, with hollow silica fine particles having an average particle size of 10 nm to 100 nm in combination of two or more different average particle sizes, as afore-described for Claim 26, where from Yoshihara the hard coat of Kobori as modified is mixed with the substrate whereby metal oxide fine particles of the hard coat are in varying gradients with the substrate thereby giving localization of the particles with the substrate side motivated with a reasonable expectation of success to obtain excellent optical properties as for Claim 41.    
Response to Arguments
Applicant’s arguments filed 2/25/2021 with amendments have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  To the extent that Applicants arguments are related to the new grounds of rejection in the same manner as without the new grounds of rejection, Applicants arguments are not persuasive.  
Applicants argue that for the Nakashima reference, the rejection does not set forth a sufficient reason that a person of ordinary skill in the art would have thought to add the silicon-containing compound of Nakashima to the low-refractive index layer rather than add to the hard coat according to the combination of Kobori in view of Tamura.    
In response the reason given in the rejection for combining Nakashima with Kobori as modified and not addressed by Applicant was a modified silicon compound with alkoxy and acryloyl groups as in component (B) was useful with antireflective layers because from ¶0101 the hard coat may be formed through an optional functional layer such as an antireflective layer.  Also this is motivated with a reasonable expectation of success to improve the abrasion resistance by chemical bond or strong interactions with active energy ray-curable resin composition limiting bleed out as for the optical member.  Also U.S. 2003/0232155, Obayashi evidences at ¶ 0052 that for forming a low refractive-index layer with a reactive organic functional group that is a group capable of forming a bond upon reacting with a cross-linkable group in the hardening agent or the perfluoroolefin copolymer is useful where the reactive group can be a hydrosilyl group, a silanol group), a group having an unsaturated double bond capable of being involved in addition or polymerization of radical species (for example, an acryloyl group, a methacryloyl group, an allyl group), a hydrolytic silyl group (for example, an alkoxysilyl 
Applicants also argue that working Examples Cl-Cl8 in FIGS. 13 and 14 showed superior results relative to Comparative Examples Cl-C5, which would not have been predictable from Kobori, Tamura or Nakashima.  For example, in the SW friction test, no abrasion was observed even in the cases of working Examples CI to C4 using a silicone-containing compound and modified silicone under a load of 250 g. As a result, it was shown that it was not necessary to use a plurality of hollow silica particles 131 having different particle diameter distributions. In contrast, Comparative Examples Cl to C4, which did not use the silicon-containing compound and modified silicone, abrasion occurred only by adding a load of 50 g. The results showed, for example, that when the silicon-containing compound and the modified silicone were used, the film strength of the low refractive index layer 13 increases, and the scratch resistance improves. These superior results would not have been predictable from Kobori, Tamura or Nakashima.  
In accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The closest prior art is Kobori which as the at least two silicone compounds, i.e. silicon-containing compound and modified silicone, whereas as Applicants indicate the examples of the specification compare to examples without the silicon-containing compound and the modified silicone.  
Applicants further argue that as shown in FIG. 13, Examples Cl and C2 comprising the hollow silica particles having a plurality of maximum values in a particle size distribution curve shows decreased Y value and MinR value over Examples C3 and C4 comprising the hollow silica particles having a single maximum value in a particle size distribution curve. 
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether 
Also Applicants argued that the one-end reactive-type photopolymerizable fluoropolymer binds to the hollow silica particles and the first binder distributed in the surface of the low-refractive index layer.  This is caused by the binding of photopolymerizable functional groups of both.  Applicants further argue a resulting structural configuration like in Fig. 3 and Fig. 8B is recited in claim 26 and provides unexpectedly superior results, namely, the hollow silica particles 131 and the binder 132 become protected by the surface layer 133.  Additionally Applicants argue the prior art does not suggest the localization of the one-end reactive-type photopolymerizable fluoropolymer that occurs in the surface side of the low refractive index layer to form the surface, and in other words, the formation of the claimed surface (i.e., fluoropolymer layer 133) as a protection layer for the binder 131 and hollow silica particles 132 was not predictable or expected from the teachings of the applied prior art. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular bonding, structural configuration, protection layer, and localization of the one-end reactive-type photopolymerizable fluoropolymer that occurs in the surface side of the low refractive index layer to form the surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In response Acknowledgement is made that Applicants argue for patentability of dependent claims 31 and 38-41 based on their dependency with claim 26 as amended or claims dependent therefrom.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787